Citation Nr: 1634635	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-15 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD) before April 14, 2015.

2.  Entitlement to a rating in excess of 70 percent for PTSD after April 15, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas throughout the entire appeal period.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD are approximated for the entire appeal period.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained records of the Veteran's VA examinations and treatment records.  Lay statements of the Veteran and his wife are associated with the record and have been reviewed.  There is no additional evidence which needs to be obtained.

Pertinent Law

The Veteran contends that his PTSD warrants an evaluation higher than its currently assigned evaluation of 70 percent, April 15, 2015; and an evaluation higher than 50 percent prior to April 15, 2015. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may be appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is currently in receipt of a 70 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

An examiner's classification of the level of psychiatric impairment, by words or by score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

A review of the evidence reveals the following:

The Veteran submitted a claim for a rating in excess of 50 percent for PTSD in August 2010.

In July 2011, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner determined the Veteran suffered from an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  The Veteran explained that he suffered from depression and irritability; low interest; hypervigilance; difficulty concentrating, falling or staying asleep, an exaggerated startle response, and mild anxiety.

The Veteran appeared neatly groomed and appropriately dressed, with a normal affect and depressed mood.  Socially, the Veteran stated that he enjoyed relationships with his wife and children, although he rarely ventured out of his house to visit other friends.  In his spare time, the Veteran fished.  He believed he isolated himself from outside relationships and was not engaged in activities.

In August 2012, the Veteran submitted a statement in which he declared he struggled to establish and maintain effective work and social relationships, and he suffered from continuous panic and depression, which affected his ability to function independently, appropriately, and effectively.

In August 2012, the Veteran's wife submitted a statement explaining that her husband was frequently physically abusive to her because of his PTSD.

In August 2012, the Veteran also submitted a statement in which he explained that he had a long history of violence towards others due to his PTSD symptoms, and it had interfered with his job.

In January 2014, the Veteran submitted an inquiry to the VA, inquiring about the length of time without a response.  He also stated that due to side effects of his PTSD medications, he had stopped taking them, and he was suffering even more from anxiety, nightmares, and social interactions with other people.

In April 2014, the Veteran's wife explained that she was afraid to go out with her husband in public, due to his penchant for violence.  She stated that it was a struggle for her to convince her husband to attend to his personal hygiene, and from time to time, he would "see" his enemies from Vietnam.  She believed he thought about suicide, and only fear of committing suicide prevented him from enacting it.  Moreover, the wife explained, her husband resorted to self-medication with marijuana and alcohol, which would then cause him to weep and yell and experience extreme survivor's guilt.  Lastly, she said he experienced frequent and traumatic flashbacks.

In April 2015, the Veteran underwent a C&P examination in which the examiner determined the Veteran suffered from occupational and social impairment with reduced reliability and productivity.  Socially, the Veteran explained he felt more isolated than before.  

The Veteran denied hallucinations or suicidal or homicidal ideation, but suffered from a depressed mood; anxiety; panic attacks more than once a week; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.

The examiner observed that the Veteran was appropriately groomed and exhibited appropriate hygiene.  He was cooperative during the evaluation and maintained fair eye contact; his speech was coherent, and his mood was "ok".  He was oriented to person, place, date, and situation, and his affect was appropriate to content.  His thought content was coherent, logical, and goal-directed.

In December 2015, the Veteran underwent another C&P examination in which the examiner determined the Veteran suffered from occupational and social impairment with reduced reliability and productivity.  Socially, the Veteran explained he enjoyed a good marriage with his wife, and he enjoyed many shared activities with her such as movies, traveling, and eating at restaurants.  The Veteran stated he enjoyed good relationships with his children, as well.  Outside of his family, the Veteran enjoyed, at most, one or two friends.  The Veteran and his friends attended organized meetings with other veterans.  For hobbies, the Veteran fished by himself.

The examiner determined the Veteran suffered from a depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  Overall, the examiner determined the Veteran was friendly and engaged with an overall lethargic presentation and flattened affect.

While the Veteran denied active suicidal ideation, he sometimes thought positively about suicide or simply "not waking up" from sleep one day.

The Veteran's treatment records from the Veterans' Center, and the VA hospital demonstrate that throughout the period of appeal he suffered from excessive alcohol consumption and self-medication with marijuana; irresponsibility; suicidal thoughts; feelings of hopelessness or despair; a neat appearance; orientation to time, place, and person, no hallucinations or delusions, and clear thinking.  Moreover, he suffered from depression; weight loss; insomnia; nightmares; and survival guilt.  Lastly, the Veteran explained that he tried to keep his symptoms at bay by kayaking, fishing, golfing, going to the gym, and spending time with friends.

When considered in its totality, the Board initially finds that the lay and medical evidence demonstrates no distinct time period in which the Veteran's PTSD symptoms drastically worsened.  Thus, the current staged rating is unwarranted, and the Veteran's 70 percent rating should be extended to the entire time period on appeal.

The evidence paints a picture of a Veteran struggling with impaired impulse control (such as periods of violence), chronic sleep deprivation and nightmares, traumatic flashbacks, social isolation, considerable anxiety and irritability, suicidal ideation, panic attacks, and self-medication with drugs and alcohol. 

The Board finds that the lay and medical evidence more nearly approximates mental health symptoms productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  See 38 C.F.R. § 4.130. 

A 100 percent rating is not warranted because the Veteran did not demonstrate total occupational and social impairment.  During the pendency of the appeal, the Veteran maintained a relationship with his wife, children, and grandchildren, participated in hobbies, and enjoyed one or two friendships with non-family members.  Thus, the Board finds that the Veteran does not suffer from total social impairment.  Moreover, consistent with the Veteran's treating records and statements, the examiners specifically noted that the Veteran did not neglect his personal appearance and hygiene, his judgment was not affected, and he did not exhibit delusions or hallucinations.  The examiners made no mention of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss.  The Board recognizes that the Veteran has suffered from his PTSD; however, his symptoms do not justify a finding of total impairment. 

When considered in its totality, the lay and medical evidence demonstrates that the Veteran suffers from mental health symptoms warranting a 70 percent rating, with deficiencies in most areas. 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his service-connected PTSD.  The evidence shows symptoms such as irritability, a penchant for violence, and social isolation, which are all contemplated by the rating criteria.  In additional, occupational impairment is explicitly considered in this rating criteria.  Thus, there is nothing exceptional or unusual about the Veteran's disability picture.  Accordingly, the Veteran's 70 percent rating under DC 9440 for PTSD contemplates his symptomatology and disability level.  38 C.F.R. § 4.130, DC 9411.  Moreover, the record does not show that the Veteran has required frequent hospitalizations for his PTSD.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment, such as marked interference, with employment over and above that which is already contemplated in the assigned schedular rating.  Therefore, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the Veteran's PTSD for the entire period of appeal.

Lastly, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b)  is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.






ORDER

Entitlement to an evaluation of 70 percent, but no higher, is granted for the entire appeal period. 





______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


